t c memo united_states tax_court bestate of haines b gaffner deceased mary ellen gaffner personal representative petitioner v commissioner of internal revenue respondent mary ellen gaffner petitioner v commissioner of internal revenue respondent docket nos filed date mary ellen gaffner personal representative at docket no and pro_se at docket no robert s scarbrough for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and additions to federal_income_tax tax as follows - - haines b gaffner deceased addition_to_tax under year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure the addition_to_tax under sec_6651 is calculated as percent of the amount shown as tax in the tax_return if the failure to pay such tax on or before the date prescribed for payment of such tax is not for more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate mary ellen gaffner addition_to_tax under year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure the addition_to_tax under sec_6651 is calculated as percent of the amount shown as tax in the tax_return if the failure to pay such tax on or before the date prescribed for payment of such tax is not for more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate the issues remaining for decision are do petitioners have rental income for in an amount that is less than the amount determined by respondent we hold that they do not ‘all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure we shall refer collectively to the petitioner in each of these consolidated cases as petitioners - - are petitioners entitled to deduct for claimed rental expenses of dollar_figure we hold that they are not are petitioners entitled to deduct for and claimed legal_interest and or other expenditures totaling dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively we hold that they are not are petitioners entitled to deduct for deprecia- tion in excess of the amount conceded by respondent we hold that they are not do petitioners have for each of the years at issue a total amount of credits for withholding and estimated_tax pay- ments in excess of the total amount of such credits determined by respondent for each such year we hold that they do not are petitioners liable for each of the years at issue for the addition_to_tax under sec_6651 and for for the addition_to_tax under sec_6651 we hold that they are are petitioners liable for each of the years at issue for the addition_to_tax under sec_6654 we hold that they are findings_of_fact some of the facts have been stipulated and are so found certain other facts are deemed admitted pursuant to rule c q4e- at the time the respective petitions in these cases were filed mary ellen gaffner ms gaffner the personal representa- tive of the estate of haines b gaffner deceased mr gaffner in the case at docket no and the petitioner in the case at docket no resided in seattle washington during the years at issue mr gaffner until his death in and ms gaffner who were married owned an 18-unit apart-- ment complex located pincite warren avenue north seattle wash- ington warren avenue rental property during petitioners received rent from the warren avenue rental property totaling dollar_figure during ms gaffner either in her individual capacity or in her capacity as executrix of the estate of mr gaffner paid the following attorneys the amounts shown attorney amount_paid donald a bailey dollar_figure hillis clark martin dollar_figure peterson shafer bailey dollar_figure wilton s viall iii dollar_figure on date first interstate bank of washington n a first interstate bank paid a dollar_figure check to continental mortgage company that was signed by mr gaffner and that was drawn on his account at that bank a notation on that check stated deposit on highland house mortgage application on date mr gaffner and ms gaffner requested - - first interstate bank to wire dollar_figure to j d i realty l l c j d i realty first interstate bank complied with that request and wired that amount to that company for which it charged them a dollar_figure wire-transfer fee on date respondent mailed to haines b gaffner decd a notice_of_deficiency notice for taxable years through and a separate notice for taxable years and on the same date respondent mailed to ms gaffner a notice for taxable years through and a separate notice for taxable years and opinion petitioners bear the burden of proving that the determina-- tions in the respective notices issued to them are erroneous see rule a 290_us_111 with respect to the deductions claimed by petitioners deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed 503_us_79 in support of their respective positions on all the issues in these cases except the additions to tax petitioners rely on the testimony of ms gaffner’s son gary gaffner and ona document petitioners’ document that the court allowed petition- ers to introduce into the record at the trial in these cases solely as a document representing petitioners’ claims with -- - respect to those issues petitioners introduced no evidence into the record with respect to the additions to tax under sec_6651 and sec_6654 with respect to the testimony of gary gaffner we found his testimony to be general vague conclusory and or confusing in certain material respects we are not required to and we shall not rely on gary gaffner’s testimony to establish petitioners’ respective positions on the issues that remain in these cases see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 with respect to petitioners’ document we found that docu- ment to be for the most part nothing more than a conclusory document reflecting the respective positions of petitioners on the various issues except for the additions to tax that remain in these cases although petitioners’ document establishes that during mr gaffner and or ms gaffner paid certain amounts that petitioners are claiming as deductions for that year that document does not establish the respective purposes of those payments we are not required to and we shall not rely on 5in this regard ms gaffner made some of those payments during to certain attorneys however neither petitioners’ document nor the testimony of gary gaffner establishes the nature of the legal services performed and or the nature of the expendi- continued - petitioners’ document to establish petitioners’ respective positions on the various issues that remain in these cases claimed rental income for petitioners contend that they have rental income for from the warren avenue rental property of dollar_figure and not dollar_figure as determined by respondent on the record before us we reject petitioners’ contention we find on that record that petitioners have failed to carry their burden of showing that during they received only dollar_figure of rental income from the warren avenue rental property ’ claimed rental deductions for petitioners contend that they are entitled to deduct for rental expenses totaling dollar_figure on the record before us we reject petitioners’ contention we find on that record that petitioners have failed to carry their burden of showing that they are entitled to deduct for a total of dollar_figure as rental expenses other deductions claimed for the years at issue petitioners contend that they are entitled to deduct for each of the years at issue the following amounts which they continued tures incurred by those attorneys we note that pursuant to rule c petitioners are deemed to have admitted that during they received dollar_figure of rental income from the warren avenue rental property contend are interest payments alleged year interest payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners also contend that they are entitled to deduct for dollar_figure that ms gaffner paid to certain attorneys dollar_figure that mr gaffner paid to continental mortgage com-- pany and dollar_figure dollar_figure of which they paid via a bank wire of their funds to j d i realty and dollar_figure of which they paid to first interstate bank as a fee for that wire transfer on the record before us we reject petitioners’ contentions we turn first to the amounts totaling dollar_figure that we have found ms gaffner paid during to certain attorneys on the instant record we find that petitioners have failed to establish the nature of the services performed and or the nature of the expenditures incurred by those attorneys on the record before us we find that petitioners have failed to carry their burden of showing that the amounts totaling dollar_figure that ms gaffner paid to various attorneys during constitute expenses deductible for that year under sec_162 sec_212 or any other section of the code we turn next to the dollar_figure that we have found mr gaffner paid during to continental mortgage company and the dollar_figure - that we have found mr gaffner and ms gaffner paid during that year dollar_figure of which they wired to j d i realty and dollar_figure of which they paid to first interstate bank as a wire-transfer fee on the instant record we find that petitioners have failed to establish the purposes for which the respective payments were made to continental mortgage company and to j d i realty ’ on the record before us we find that petitioners have failed to carry their burden of showing that the respective amounts of dollar_figure dollar_figure and dollar_figure paid during to continental mort-- gage company j d i realty and first interstate bank are deductible for that year under sec_162 sec_212 or any other section of the code we turn now to the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure that peti- tioners contend are interest payments that they made to commer- cial bank during and on the instant record we find that petitioners have failed to carry their burden of establishing that during each of the years at the purpose of the dollar_figure payment during that mr gaffner and ms gaffner made via a bank wire of their funds to j d i realty governs the deductibility of the dollar_figure fee that they paid to first interstate bank for that wire transfer ‘at trial respondent conceded that petitioners are entitled for to interest deductions of dollar_figure and dollar_figure with respect to mortgage interest that they paid during that year to lornty investment co and sfg data mortgage servicing inc respectively - issue they had a loan outstanding from commercial bank and that during each such year they made an interest payment on any such alleged loan ’ on the record before us we find that petitioners have failed to carry their burden of showing that they are entitled for the years at issue to the respective interest deductions that they are claiming for such years for alleged interest payments to commercial bank claimed depreciation deduction for petitioners contend that they are entitled to deduct for depreciation of dollar_figure respondent concedes on brief they are entitled to deduct for that year dollar_figure of depreciation on the instant record we reject petitioners’ contention that they are entitled to deduct for depreciation in excess of the amount conceded by respondent on the record before us we find that petitioners have failed to carry their burden of showing that they are entitled to deduct for dollar_figure of depreciation in addition to the dollar_figure of depreciation for that year to which respondent conceded they are entitled claimed credits for withholding and estimated_tax payments petitioners contend that they are entitled to the following ‘assuming arguendo that petitioners had established that during each of the years at issue they paid the amount they are claiming as interest on a loan from commercial bank on the instant record we find that petitioners have failed to establish that any such interest is deductible for each such year for example any such interest could have been personal_interest that is not deductible under sec_163 total_amounts of credits for withholding and estimated_tax payments total amount of year credits claimed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on the record before us we reject petitioners’ contention we find on that record that petitioners have failed to carry their burden of showing that they are entitled for each of the years at issue to a total amount of credits for withholding and estimated_tax payments in excess of the total amount of such credits determined by respondent for each such year additions to tax under sec_665l a and petitioners presented no evidence and advance no argument with respect to the additions to tax under sec_6651l a and that respondent determined on the record before us we find that petitioners have failed to show that they are not liable for each of the years at issue for the additions to tax under sec_6651 and sec_6654 on that record we further find that petitioners have failed to show that they are not liable for for the addition_to_tax under sec_6651 a we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decisions will be entered under rule the calculation for of the additions to tax under sec_6651 and is subject_to sec_6651
